The opinion of the court was delivered by
West, J.:
The plaintiff claimed, and the jury found, that she had made settlement on the land in- controversy and was entitled to it as a school-land island. The defendant appeals, and denies the island character of the land, which he says is an accretion, and presents an able argument in support of his opinion that the Arkansas is not a navigable stream a$ decided by this court in Dana v. Hurst, 86 Kan. 947, 122 Pac. 1041, and The State, ex rel., v. Akers, 92 Kan. 169, 140 Pac. 637.
As to the first point, the evidence supports the verdict and findings made by the jury, guided by admirable instructions by the trial court, and the result must stand.
As to the second point, the .character of1 the Arkansas river as a highway of commerce set apart by the federal government and its navigability in law have been repeatedly declared by this court, and vigorous attempts to obtain from the national supreme court a contrary ruling have failed.
We cannot now entertain what is in effect a motion to rehear the Dana case.
The judgment is affirmed.